DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-3, 5-12, 14-18, and 20 of U.S. Application 17/159,943 filed on July 26, 2022 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1, 5, 7, 10, 14, and 17 have been entered.
Claims 4, 13, and 19 have been cancelled.


Rejections under USC 102 and 103
“Applicant's arguments filed on 07/26/2022 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-3, 5-12, 14-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a method for providing to a wellbore site a perforating gun with at least one of an electrical property and a dimension that has been previously verified, comprising: electrically contacting a conductive component of the perforating gun with an electrical testing contact positioned on at least one of the first connecting portion and the second connecting portion; the measuring the at least one of the electrical property and the dimension includes measuring a resistance of the conductive component wherein steps a) - c) are performed before sending the perforating gun to the wellbore site in combination with other limitations of the claim.

Claims 2, 3, and 5-9 are also allowed as they depend on allowed claim 1.

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest a method for providing to a wellbore site a perforating gun with at least one of an electrical property and a dimension that has been previously verified, comprising: electrically contacting a conductive component of the perforating gun with an electrical testing contact positioned on at least one of the first connecting portion and the second connecting portion; the measuring the at least one of the electrical property and the dimension includes measuring a resistance of the conductive component wherein steps a) - c) are performed before sending the perforating gun to the wellbore site in combination with other limitations of the claim.

Claims 11, 12, and 14-16 are also allowed as they depend on allowed claim 10.

Regarding claim 17, the prior art of record taken alone or in combination fail to teach or suggest a method for providing to a wellbore site a perforating gun with an electrical property that has been previously verified, comprising: wherein- steps a) - c) are performed before sending the perforating gun to the wellbore site; and the electrical property is one of a feedthrough resistance, a ground contact resistance, and an 4Application No. 17/159,943 Reply to Office Action of April 13, 2022 Page 5 of 7insulation resistance in combination with other limitations of the claim.

Claims 18 and 20 are also allowed as they depend on allowed claim 17.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868